COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
LAWRENCE W. FEW,                                        )
                                                                              )              
No.  08-06-00005-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
168th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20030D05342)
                                                                              )
 
 
O
P I N I O N
 




Appellant Lawrence
W. Few was charged by indictment with the offense of criminal solicitation to
commit capital murder under cause number 2003D05342.  Appellant was subsequently re-indicted for
the same offense under cause number 20050D04727, which was tried to a
jury.  The jury found Appellant guilty of
the offense and assessed punishment at 50 years imprisonment in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed his notice of appeal under
cause number 20030D05342.  No notice of
appeal was filed in cause number 20050D04727, under which Appellant was convicted
and sentenced.  In addition, there is no
trial court certification of a right to appeal under cause number
20050D04727.  See Tex.R.App.P. 25.2(a)(2), (d).  Because Appellant filed his notice of appeal
in the wrong cause number, 2003D05342, and there is no final judgment or
appealable order or a trial court certification in that cause number, we
dismiss this appeal for want of jurisdiction.
As a general rule,
this Court only has jurisdiction to consider an appeal by a criminal defendant
where there has been a judgment of conviction, absent an express grant of
jurisdiction to review interlocutory orders--none of which apply in this
case.  See McKown v. State, 915
S.W.2d 160, 161 (Tex.App.--Fort Worth 1996, no pet.); see also Apolinar v.
State, 820 S.W.2d 792, 794 (Tex.Crim.App. 1991).  Because there is no final judgment or
appealable order in cause number 20030D05342, we conclude that our jurisdiction
has not been invoked by filing a notice of appeal under that cause number.
Further, with
regard to cause number 20050D04727, we conclude that Appellant=s filing in cause number 20030D05342
did not invoke this Court=s
jurisdiction in order to appeal his conviction under cause number
20050D04727.  See Steinecke v. State,
81 S.W.3d 467, 467 (Tex.App.--Houston [1st Dist.] 2002, no pet.)(pursuant to
Court of Criminal Appeals=
strict application of the rules of appellate procedure, filing notice of appeal
under cause number in original indictment did not confer appellate jurisdiction
of the Court in subsequent cause number, under which appellate was re-indicted
for the same offenses, tried, and convicted). 
Since Appellant did not file a notice of appeal in cause number
20050D04727, we have no jurisdiction to address the merits of an appeal in that
case.  See Olivo v. State, 918
S.W.2d 519, 523 (Tex.Crim.App. 1996)(If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the
appeal and can take no other action than to dismiss the appeal).




For the reasons
stated above, we grant the State=s
motion and dismiss the appeal for lack of jurisdiction.  All other pending motions are denied as moot.
 
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
McClure, J., Not Participating
 
(Do Not Publish)